Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/31/2020. In virtue of this communication, claims 1-13 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 12/31/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/31/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 12/31/2020 are accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3,
	The recitation “to transmit and receive radio waves” in line 4 is considered vague because it’s confused with “to transmit and receive radio waves” in lines 2-3. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 20140266922), hereinafter Jin.

Regarding claim 1,
Jin discloses a display apparatus (a display 14, Fig 1) comprising:
a display panel (a display panel DP, Fig 1);

an antenna (an antenna 40, Fig 7) located on the bezel surface, wherein the antenna comprises a composite right left handed (CRLH) structure comprising a series inductor (a resonating arm 100, Fig 7), a series capacitor (a gap 18-2, Fig 7), a parallel inductor (an inductor 110, Fig 7), and a parallel capacitor (a capacitor 106, Fig 7).
Jin does not explicitly teach the resonating arm 100 is a series inductor, and the gap 18-2 is a series capacitor.
However, the resonating arm 100 connected in series with a resonating arm 102, Fig 7), and the gap 18-2 connected in series with a resonating arm 102 (Fig 7). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the resonating arm 100 being an equivalent inductor, and the gap 18-2 being an equivalent capacitor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a series inductor, a series capacitor, a parallel inductor, and a parallel capacitor in Jin, in order to provide a compact antenna structure.
[AltContent: textbox (Jin (US 20140266922))][AltContent: arrow][AltContent: textbox (DP)]
    PNG
    media_image1.png
    576
    628
    media_image1.png
    Greyscale


[AltContent: textbox (Jin (US 20140266922))][AltContent: arrow][AltContent: textbox (18-2)]           
    PNG
    media_image2.png
    393
    562
    media_image2.png
    Greyscale


Regarding claim 2,
Jin as modified discloses the claimed invention, as discussed in claim 1.
Jin teaches the antenna comprises a feeding body; and the series inductor is provided in the feeding body (Fig 7).

Regarding claim 8,
Jin as modified discloses the claimed invention, as discussed in claim 1.
Jin teaches at least a portion of the antenna is located on at least one of an upper surface, a left surface, and a right surface of the bezel surface (Fig 7).

Claims 3-7 and 9-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 20140266922), hereinafter Jin, in view of Ayala Vazquez et al (US 20170033460), hereinafter Ayala Vazquez.

Regarding claim 3,
Jin as modified discloses the claimed invention, as discussed in claim 2.

However, Ayala Vazquez teaches an antenna (an antenna 40, Fig 6), wherein the antenna comprises a feeding body (a feeding body 161, Fig 6); and the series inductor is provided in the feeding body; wherein the antenna comprises a first radiation body (a bezel 16, Fig 6) configured to transmit and receive radio waves and a second radiation body (a parasitic antenna resonating element 158, Fig 6) spaced apart from the first radiation body by a first gap (a gap G1D2, Fig 6) and configured to transmit and receive radio waves; and the first gap is configured to form a series capacitance by the series capacitor (a gap 18-2, Fig 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a first radiation body configured to transmit and receive radio waves and a second radiation body spaced apart from the first radiation body by a first gap and configured to transmit and receive radio waves; and the first gap being configured to form a series capacitance by a series capacitor in Jin as modified, as taught by Ayala Vazquez, in order to provide an antenna improving wireless circuitry for electronic devices.
[AltContent: arrow][AltContent: textbox (P104-1)][AltContent: arrow][AltContent: textbox (G1D2)][AltContent: arrow][AltContent: textbox (G2D2)][AltContent: textbox (161)][AltContent: arrow][AltContent: textbox (Ayala Vazquez (US 20170033460))]
    PNG
    media_image3.png
    612
    521
    media_image3.png
    Greyscale

Regarding claim 4,
Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 3.
Jin teaches a bottom chassis (a conductive rear surface of housing 12; paragraph [0027]) configured to cover the rear of the display panel, wherein the antenna comprises a ground body (an antenna ground 52, Fig 7) connected to the bottom chassis.

Regarding claim 5,
Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 4.
Jin teaches the bottom chassis comprises a metal (paragraph [0027]).

Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 4.
Ayala Vazquez teaches the ground body (an antenna ground 104, Fig 6) comprises a first ground portion (a ground portion P104-1, Fig 6) connected to the second radiation body; and the parallel inductor (a component 154, Fig 6; paragraph [0057]) is provided in the first ground portion.

Regarding claim 7,
Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 4.
Ayala Vazquez teaches the first radiation body is connected to the feeding body (Fig 6).

Regarding claim 9,
Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 3.
Ayala Vazquez teaches the feeding body, the first radiation body, and the second radiation body are configured to be disposed on the same surface as the bezel surface (Fig 6).

Regarding claim 10,
Jin as modified in view of Ayala Vazquez discloses the claimed invention, as discussed in claim 4.
Ayala Vazquez teaches the first radiation body and the second radiation body are disposed to be spaced apart from the ground body by a second gap (a gap G2D2, Fig 6); and the second gap is configured to form a parallel capacitance by the parallel capacitor.

Allowable Subject Matter
Claims 11-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 11, the pertinent prior art does not adequately teach or suggest the claimed features “a broadband member disposed on the same plane as the feeding body; and the broadband member comprises a first CPW body disposed on one side of the feeding body to be spaced apart by a third gap, and a second CPW body disposed on the other side opposite to one side of the feeding body to be spaced apart by a fourth gap”.
Dependent claims 12-13 are considered to be allowable by virtue of their dependencies on claim 11.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI V TRAN/Primary Examiner, Art Unit 2845